Title: To Benjamin Franklin from John Paul Jones, 23 September 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Ariel, at Sea Septr. 23d. 1780
I duely received your Excellencies Letter, Orders, and Publick dispatches by Count De Vauban. I received also the Letter you did me the honor to write me the 21st. Ult. containing a list of Men who had Served in the Privateer Madame &c.; Upon receipt of which, I immediately made a proper inquiry, and found that my Officer had really followed my Orders at St. Malo. He (Mr. Wheeler the Gunner) took with him Letters from Gourlade and Moylan to the American Agent as well as from M. De La Grandville the King’s Commissary at L’Orient to his relation the King’s Commissary at St. Malo; in Order to procure him the necessary facility in Enlisting and conducting to L’Orient some foreign Seamen who might be found at St. Malo free from Engagement.— These  Men mentioned in the Within List were found free from the Madame and actually on Board an Armed Vessel belonging to the King and destined for Brest. From that Situation they were given up to Mr. Wheeler by the Kings Commissary at St. Malo; and Mr. Wheeler brought no other Men from thence. I know not what became of the remainder of the list you sent me, as I never received any of them.—I should have given you an immediate Account of this; but the Captain and Owners of the privateer immediately after, sent two Gentlemen to me to examine the Crew— I went with them on Board and had them brought before them; they were at once undeceived with respect to the Number, but seemed to wish to take them back. I told them that though I had received the Men from legal Authority and with their own consent, yet I would give them Up on being reimbursed for what they had Coast the United States in Advance, Charges, and Victuals, which was but reasonable as the States had then received no benefit from their Service. They seemed to think my Offer frank and liberal, and went away so well Satisfied to all Appearance, that I conclude the foolish Claim of the Captain of the privateer and his Owners must have been given up. I have been Wind bound ever Since— and in the Road of Groix since the 4th.— With respect to the Expence of the Ariel— It is certain that had circumstances been foreseen I should not have been for asking her from Government.— When I made the Application I had 400 Men in the Alliance Eating and Drinking at the publick expence. Besides the Ship being Copper Bottomed could have been prepared for Sea along Side of the Alliance in a Week, which would not have been the Case had I asked for a larger Ship.— Upon the whole I have Acted for the Best from the Beginning. I have done with Chaumont.— I had born his base conduct too long; but have now sent such proofs to Versailles as will I hope prevent his doing farther Publick Mischief.— The Monies you entrusted to my distribution were applied agreeable to your Orders.— I shall be very happy if I am sometimes honored with a Letter from you. No Man loves, and esteems, and Venerates you with a more honest and grateful Heart than Honored and dear Sir Your Excellencies Most Obliged Most Obedient and most humble Servant
Jno P Jones
His Excellency Benjamin Franklin Esqr. &c. &c. &c.
 
Notation: Capt. Jones Sept. 23 1780
